Citation Nr: 0836797	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-19 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for gouty arthritis of the right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from June 1974 to September 
1976. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 


FINDING OF FACT

The gouty arthritis of the right ankle is not manifested by 
symptom combinations productive of definite impairment of 
health, objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year; or ankle ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
gouty arthritis of the right ankle have not been met. 38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§  3.321 (b), 
4.7, 4.71a, Diagnostic Codes 5002, 5017, 5170, 5271 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Under circumstances where VCAA notice was provided to the 
veteran subsequent to the initial unfavorable decision, VA's 
duty to notify may not be "satisfied by various post 
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation." Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim. See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. The 
claimant must also be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law. See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, the VCAA duty to notify was satisfied prior to 
the initial unfavorable decision by way of a August 2003 
letter that informed the veteran of what evidence was 
required to substantiate the claim, and of the veteran's and 
VA's respective duties for obtaining evidence.  Another 
letter was sent to the veteran in November 2006, subsequent 
to initial unfavorable decision. 

With respect to the Dingess requirements, the veteran was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating. Any 
questions as to the appropriate effective date to be assigned 
are moot, as the claim is denied.

The VCAA letters sent to the veteran provided examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, Social Security determinations, and any other 
evidence showing an increase in the disability or the impact 
of the disability on employment.  Vazquez-Flores, 22 Vet. 
App. at 43 (2008).

The Board acknowledges that the VCAA letters discussed above 
do not meet all of the requirements of Vazquez-Flores and are 
not sufficient as to content and timing, creating a 
presumption of prejudice. Nonetheless, such presumption has 
been overcome for the reasons discussed below.

The veteran's claim for an increased rating has been 
evaluated under Diagnostic Codes that provide for a higher 
rating upon evidence of a noticeable worsening or increase in 
severity of the disability. Vazquez-Flores, 22 Vet. App. at 
43.  The veteran was provided with applicable rating criteria 
in a statement of the case dated in April 2005 and in a 
supplemental statement of the case dated in January 2007.  He 
has been provided VA medical examinations undertaken 
specifically to determine the current severity of his 
symptoms. Based on the various exchanges between the veteran 
and VA with regard to his claim for an increased rating, the 
veteran is reasonably expected to understand the types of 
evidence that would support his claim for a higher rating.

Next, VA has a duty to assist the veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has associated with the claims file 
the veteran's private and VA treatment records and afforded 
him VA examinations.  The Board finds these actions have 
satisfied VA's duty to assist the veteran and that no 
additional assistance is required. Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed. Under the 
circumstances of this case, a remand would serve no useful 
purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Increased Ratings

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding 
a degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.

The veteran's gouty arthritis of the right ankle is rated as 
20 percent disabling. Gouty arthritis is evaluated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5002 and 5017.  Diagnostic 
Code 5017 requires evaluation of gout under Diagnostic Code 
5002, which assigns various ratings based on whether 
arthritis, rheumatoid, is an active process or it is 
manifested by chronic residuals.  For active process, a 20 
percent rating is assigned for one or two exacerbations a 
year in a well-established diagnosis; a 40 percent rating is 
assigned with symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring 3 or more 
times a year. 

A 60 percent rating is assigned where manifestations less 
than commensurate with criteria for a 100 percent but with 
weight loss and anemia productive of severe impairment of 
health or severely incapacitating exacerbations occurring 4 
or more times a year or a lesser number over prolonged 
periods.  A 100 percent rating is assigned with 
constitutional manifestations associated with active joint 
involvement, totally incapacitating.  For chronic residuals, 
Diagnostic Code 5002 permits evaluation based on limitation 
of motion or ankylosis, favorable or unfavorable, of specific 
joints affected consistent with applicable diagnostic codes.  
A Note to the Code provides that the rating for active 
process cannot be combined with that for residuals based on 
limitation of motion or ankylosis; the higher rating is to be 
assigned.

Under Diagnostic Code 5271, the maximum evaluation of 20 
percent is for assignment where there is a marked limitation 
of motion.

Another applicable rating criterion available to evaluate the 
veteran's gouty arthritis of the right ankle disability is 
Diagnostic Code 5270, ankle ankylosis. Ankylosis of the ankle 
is to be rated 40 percent, in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.  A 30 
percent evaluation is warranted for ankylosis in plantar 
flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion, between 0 degrees and 10 degrees. 

A July 2003 VA clinical entry reported that the veteran had 
had a recent episode of gout, which was described as 
asymptomatic and well controlled on indomethacin.  

At an October 2003 VA medical examination of the joints, the 
veteran complained of worsening gouty arthritis of the right 
ankle with swelling. The examination revealed that the right 
ankle was tender, and there was limitation of motion of the 
right ankle in dorsiflexion, inversion, and eversion. Pain to 
both palpation and motion of the right ankle was reported. 
The diagnostic assessment indicated the veteran had 
moderately severe gouty arthritis of the right ankle with 
periodic worsening. It was reported the veteran was able to 
do the activities of living with difficulty in walking, and 
without aids. An October 2003 VA medical report revealed the 
veteran reported that he had worked in construction until 4 
years ago, due to knee pain. 

VA outpatient treatment records in October and December 2003 
show the veteran received medical treatment for episodes of 
gout manifested by diffuse right great toe and ankle pain. In 
January 2005, it was reported that the veteran had had a 
gouty attack one week previously. There was no active 
disease.  Pseudo gout was reported in March 2005. In November 
2005, it was reported that the veteran's gout was controlled. 

A VA medical examination of the joints was performed in 
December 2006. It was reported that the veteran had pain and 
swelling of the (right) ankle, foot, and big toe, that were 
flare-ups with prolonged walking over 4 to 5 blocks, running, 
or going up or down stairs. Some limitation of motion of 
ankle motion during flare-ups was reported, and recurrent 
episodes occurred once every couple of months and lasted one 
or two days. The last episode was a couple of months ago. It 
was indicated that the veteran stopped working due to 
recurrent swelling and pain in the right ankle. Pain 
reportedly did not interfere with his activities of daily 
living. 

The physical examination showed the veteran walked with the 
use of a cane.  He walked with a limp.  There was minimal 
swelling of the right ankle and foot, with mild tenderness 
around the ankle, foot, and big toe.  Range of motion studies 
of the right ankle showed dorsiflexion was from 0 to 10 
degrees, with pain.  Plantar flexion was to 40 degrees with 
pain. The heel was in slight varus position and subtalar 
motion was slightly limited with pain.  Repetitive motion of 
the ankle did not produce additional limitation of motion due 
to pain, weakness, fatigue, lack of endurance or 
incoordination. An X-ray of the right ankle revealed mild 
degenerative changes involving the navicular bone.  The 
diagnoses were: right ankle chronic sprain; and gouty 
arthritis.  

The veteran is currently in receipt of the maximum schedular 
disability evaluation under Diagnostic Code 5271 on the basis 
of marked limitation of motion of the right ankle.  The 
medical evidence shows the veteran does have remaining motion 
of the right ankle and the record is lacking for any medical 
evidence of ankylosis of the right ankle such as might 
warrant the assignment of a schedular evaluation in excess of 
20 percent under Diagnostic Code 5270. 

Also, because the veteran's left ankle disability is 
currently assigned the maximum disability rating available 
under 38 C.F.R. § 4.71a, DC 5271, the existence of objective 
evidence of pain of the left ankle or pain on motion does not 
warrant the assignment of an increased schedular evaluation 
under 38 C.F.R. §§ 4.40, 4.45 or DeLuca, given that pain 
cannot be the basis for an award under a Diagnostic Code in 
excess of the maximum evaluation under that particular 
Diagnostic Code.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997). 

Further, the medical record clearly shows the veteran has had 
several exacerbations of gouty arthritis dating from mid-2003 
through apparently late 2006.  The Board is aware of this and 
it must be stated that the recurrence and episodic nature of 
the veteran's gouty arthritis is not in dispute.  However, 
with respect to the criteria pursuant to Diagnostic Code 
5002, review of the medical evidence in this case does not 
show or indicate that the veteran's gouty arthritis of the 
right ankle reflects symptoms productive of definite 
impairment of health or incapacitating episodes at least 3 
times a year.  Consistently, medical findings have reported 
that the veteran's symptom, specifically pain associated with 
his gouty arthritis of the right ankle, does not interfere 
with his activities of daily living, and most recently it was 
reported by a VA clinician that there had been no 
incapacitating episodes of the disability in the last year. 

The Board finds that the veteran's disability picture does 
not approximate the criteria necessary for a higher 
disability evaluation. 38 C.F.R. §  4.7.  Although the record 
shows that the veteran has reported that he no longer works 
due to right ankle pain and swelling, there also counter 
evidence other physical problems may cause his inability to 
work.  There is no evidence of hospitalization for the 
veteran's gouty arthritis of the right ankle.  As a result, 
the Board concludes that this case does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, requiring consideration on an 
extra-schedular basis. 38 C.F.R. § 3.321 (b). 

The weight of the credible evidence demonstrates that the 
veteran's service-connected gouty arthritis of the right 
ankle disability has not warranted a rating in excess of 20 
percent at any time during the pendency of the appeal.  
Fenderson, Hart.  The Board finds that the preponderance of 
the evidence is against the claim for an increased rating, 
and that the claim on appeal must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A disability rating in excess of 20 percent for gouty 
arthritis of the right ankle is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


